Citation Nr: 0701819	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-06 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  

2.	Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.  

3.	Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity.  

4.	Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity.  

5.	Entitlement to an initial compensable rating for erectile 
dysfunction, with penile deformity.  

6.	Entitlement to an initial compensable rating for left knee 
strain.  

7.	Entitlement to an initial compensable rating for right 
knee strain.  

8.	Entitlement to an initial compensable rating for left hip 
strain.  

9.	Entitlement to an initial compensable rating for right hip 
strain.  

10.	Entitlement to an initial 
compensable rating for hypertension.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
September 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the, Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

By rating decision dated in January 2006, the RO granted 
service connection for disabilities of each knee and hip as 
well as hypertension, each evaluated as noncompensable.  The 
veteran, in correspondence dated in August 2006, submitted a 
notice of disagreement to the noncompensable evaluations.  
These issues have not been addressed by the RO, but are 
before the Board for appellate consideration, as explained in 
the Remand section below.  Manlincon v. West, 12 Vet. App. 
238 (1999).  

The issues of service connection for GERD and increased 
ratings for diabetes mellitus, right and left knee and hip 
disability, and hypertension are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.	Peripheral neuropathy of the left lower extremity is 
productive of no more than mild disability.  

2.	Peripheral neuropathy of the right lower extremity is 
productive of no more than mild disability.  

3.	Penile deformity is not currently demonstrated.  


CONCLUSIONS OF LAW

1.	The criteria for an initial rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Code 8520 (2006).  

2.	The criteria for an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Code 8520 (2006).  

3.	The criteria for an initial compensable rating for 
erectile dysfunction have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.115b, Code 7522 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in April and August 2003, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In March 2006, the veteran was given the required 
notifications.  

Service connection for peripheral neuropathy of each of the 
veteran's lower extremities was granted by rating decision 
dated in September 2003.  10 percent evaluations were 
assigned for each lower extremity.  The veteran appealed the 
initial 10 percent ratings that were awarded.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

For mild incomplete paralysis of the sciatic nerve, a 10 
percent evaluation is warranted.  For moderate incomplete 
paralysis, a 20 percent evaluation is warranted.  
38 C.F.R. § 4.124a, code 8520.  

An examination was conducted by VA in April 2005.  At that 
time, the veteran's lower extremities were noted to have 
normal motor function.  Sensory function was abnormal, with 
findings of altered vibratory sensation in each foot.  Knee 
and ankle jerks were 1+ in each lower extremity.  

The veteran's lower extremity neuropathy is wholly sensory in 
nature.  In general, findings of sensory involvement only are 
productive of mild disability.  There are no findings of 
disability productive of moderate impairment on the report of 
the April 2005 compensation examination or in VA outpatient 
treatment records dated in April 2006 that include a 
neurologic evaluation that showed motor or sensory 
involvement to be intact.  As there are no manifestations 
that are productive of more than the mild neuropathy 
demonstrated, there is no basis for a rating in excess of the 
currently assigned 10 percent evaluation for either lower 
extremity.  

The veteran has been service connected for erectile 
dysfunction as a symptom of his diabetes mellitus.  It is 
noted that he has been awarded special monthly compensation 
for loss of use of the creative organ, which is not a part of 
this appeal.  He has contended that he has penile deformity 
for which a 20 percent evaluation could be awarded.  
38 C.F.R. § 4.115b, code 7522.  Examinations in July 2003 and 
November 2005 failed to show any deformity of the penis.  
Under these circumstances, a compensable evaluation for the 
veteran's erectile dysfunction is not warranted.   


ORDER

An initial rating in excess of 10 percent for peripheral 
neuropathy of the right lower extremity is denied.  

An initial rating in excess of 10 percent for peripheral 
neuropathy of the left lower extremity is denied.  

An initial compensable rating for erectile dysfunction is 
denied.  


REMAND

The veteran is claiming service connection for GERD as a 
result of service.  Review of the record shows that he was 
treated for abdominal complaints, diagnosed as 
gastroenteritis, on at least two occasions during service and 
had abdominal complaints on examination by VA in November 
1969.  There has been no medical opinion obtained to 
ascertain whether the complaints in service are related to 
the GERD, which is shown to have been first diagnosed in 
1997.  

In addition, the veteran is requesting an increased 
evaluation for his diabetes mellitus, symptoms of which 
include findings of diabetic retinopathy.  He has submitted 
recent medical evidence concerning his eye disabilities 
directly to the Board, without waiver of consideration by the 
RO.  It is further noted that one of the criterion for 
evaluation of diabetes is restriction of activities.  While 
the veteran has contended that his activities are restricted, 
there has been no medical opinion on which the Board may 
formulate an opinion regarding this symptom.  As such, 
additional information is needed.  

Regarding the remaining issues on appeal, as noted the 
veteran has submitted a notice of disagreement to the 
noncompensable evaluations.  These issues must be addressed 
by the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  A 
statement of the case should be issued on these issues.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to undergo an examination to ascertain the 
current status of any gastrointestinal 
disorder.  The examiner should be 
requested to render an opinion regarding 
whether it is at least as likely as not 
(probability 50 percent or greater) that 
the symptoms shown during service are 
related to the veteran's current 
disability.  The claims folder should be 
made available to the examiner for review 
prior to the examination.

2.  The veteran should also be afforded an 
examination of his diabetes mellitus and 
special eye examination.  Examiners should 
be requested to render opinions regarding 
any restriction of the veteran's 
activities due to diabetes and the current 
manifestations of diabetic retinopathy.  
The doses of insulin or other medications 
should be clearly set out.  The claims 
folder should be made available for review 
in connection with this examination.  The 
examiners should provide complete 
rationale for all conclusions reached.

3.  The RO should issue a statement of the 
case on the issues of initial compensable 
ratings for bilateral knee strains, bilateral 
hip strains, and hypertension.  Thereafter, 
appellant is instructed that to complete the 
appellate process as to these issues, he must 
submit a timely substantive appeal as to the 
issues.  Failure to do so will result in 
closing the appeal as to these issues.

4.  Thereafter, the RO should readjudicate 
the remaining issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The veteran should 
be given an opportunity to respond to the 
SSOC prior to returning the case to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


